EXHIBIT 10.1

 

Memorandum of Understanding between Airborne Wireless Network and Jet Midwest
Group, LLC dated August 30, 2016.

 

 1

 

 

Subject to Contract

 

Memorandum of Understanding

 

Between

Airborne Wireless Network.

4115 Guardian Street Suite C

Simi Valley, CA 93063

 

and

 

Jet Midwest Group, LLC

5959 W Century Blvd,

 Los Angeles, CA 90045

 

This Memorandum of Understanding ("MOU") sets forth the terms and understanding
between the parties regarding the use of, and compensation for certain, Jet
Midwest aircraft for the purpose of completing Airborne Wireless Network’s FAA
certification process. Except as otherwise stated herein, this MOU is not
intended to be and does not constitute a legally binding obligation of any party
hereto, and no individual or entity will have any rights or obligations of any
kind whatsoever relating to the transactions contemplated herein unless and
until definitive documentation with respect thereto is executed and delivered.
Airborne Wireless Network obtained Apcentive Inc.’s assets free and clear
through an asset purchase in August 2016; this MOU supersedes all prior
proposals regarding the patent including the MOU entered between JMW and the
previous patent owner.

 

Purpose

 

This MOU establishes the mutually beneficial relationship between Airborne
Wireless Network. and Jet Midwest Group, LLC, including any affiliate which
controls, is controlled by or is under common control with JMW including a trust
(“JMW”) for the purpose of completing Airborne Wireless Network’s FAA
certification process, and offering defined benefits to Jet Midwest.

 

Background

 

Airborne Wireless Network is a developer of the next generation of airborne
connectivity. As part of its certification process, Airborne Wireless Network
business plan requires the short-term leasing of large aircraft. The
certification process is broken down in three stages; ground only, airborne with
up to three aircraft, minimum required is two, and the pre-commercial phase,
using up to 20 aircraft. Through a personal introduction the opportunity arose
to use JMW’s aircraft based on a mutually acceptable payment arrangement, paying
only the actual expenses, the difference would be in exchange for a percentage
of Airborne Wireless Network equity (ratio to be determined).

 

 2

 

 

Benefits

 

There are distinct benefits to both parties; these are defined as follows:

 

For Airborne Wireless Network –

 



 

1.The availability of aircraft to allow Airborne Wireless Network to complete
each of the Alpha stages of its FAA certification.

 

 

 

 

2.Assistance with, or referrals for Airborne Wireless Networks Beta test
stage(s)

 

 

 

 

3.Jet Midwest’s assistance and guidance in the areas of equipment fitting,
ground testing, and flight testing of onboard systems.

 

 

 

 

4.The ability for Airborne Wireless Network to obtain its Production Certificate
and applicable FAA Supplemental Type Certificate’s at a reasonable cost.

 

 

 

 

5.The ability to reach the milestones in Airborne Wireless Network’s business
plan.

 

 

 

 

6.Airborne Wireless Network’s budget includes the costs of returning modified
aircraft to pre-modification condition; using “aircraft awaiting scrapping”
reduces this cost.

 

 

 

 

7.Airborne Wireless Network’s value increased with each milestone; access to
aircraft is one of these milestones.



 

For Jet Midwest –

 



 

1.Reactivation and relocation of the Aircraft.

 

 

 

 

2.Aircraft awaiting refurbishing “stay fresher”. Systems are being exercised and
lubricated, ultimately strengthening the value proposition.

 

 

 

 

3.The real costs are covered by Airborne Wireless Network during the process,
reducing the maintenance and storage costs.

 

 

 

 

4.JMW has an opportunity to obtain Airborne Wireless Network equity.

 

 

 

 

5.JMW has an opportunity to convert services into Airborne Wireless Network
equity.

 

 

 

 

6.JMW receives additional trade recognition as being one of Airborne Wireless
Network’s pioneering partners.



 

Confidentiality

 

The terms of this MOU and all other discussions regarding this transaction shall
remain strictly confidential, and subject the Mutual Non-Disclosure Agreement of
even date hereof.

 

 3

 

 

Approvals

 

JMW requires full board approval for any transaction to become a binding
obligation. Airborne Wireless Network a public entity will obtain approval in
writing from JMW prior to issuing any press release’s regarding JMW.

 

Duration

 

This MOU shall be valid until superseded by the final agreement between the
parties.

 

Intent

 

It is the intent of this MOU to reach a definitive agreement by no later than
September 30th 2016, or such later date which is practical for both parties.

 

Contact Information

 

Airborne Wireless Network, INC.

 

J. Edward Daniels, 

President. 

4115 Guardian Street, Suite C 

Simi Valley, CA. 93063 

Office +1 805 583-4302

 

Jet Midwest Group, LLC.

 

Kevin Lee, Executive Vice President 

5959 West Century Blvd., Suite 1412 

Los Angeles, CA. 90045 

Office +1 310 568-8334

 

___________________________ Date:

Airborne Wireless Network.

 

By J. Edward Daniels,  

President.

 

___________________________ Date:

Jet Midwest Group, LLC

By Paul Kraus

CEO

 

 



 

4

 



 

 